Exhibit 10.2
EXECUTION VERSION
 
 
EQUITY COMMITMENT AGREEMENT
dated as of August 15, 2008
between
ALLEGHENY ENERGY, INC.,
as Sponsor
and
UNION BANK OF CALIFORNIA, N.A.,
as Collateral Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
 
  ARTICLE I. DEFINITIONS        
 
           
Section 1.01
  Defined Terms     2  
Section 1.02
  Rules of Interpretation     6  
 
           
 
  ARTICLE II. OBLIGATIONS OF SPONSOR        
 
           
Section 2.01
  Equity Contributions     6  
Section 2.02
  Late Payments     9  
Section 2.03
  Waiver of Defenses; Obligations Unconditional     10  
Section 2.04
  Incremental Facility     12  
Section 2.05
  Subrogation     12  
 
           
 
  ARTICLE III. SPECIFIC PROVISIONS        
 
           
Section 3.01
  Reinstatement     12  
Section 3.02
  Specific Performance     13  
Section 3.03
  Commencement of Bankruptcy Proceedings     13  
Section 3.04
  Set-Off     13  
 
           
 
  ARTICLE IV. PURCHASE OF PARTICIPATING INTEREST        
 
           
Section 4.01
  Required Purchase of Participating Interest     13  
Section 4.02
  Effect of Purchase of Participating Interest     14  
Section 4.03
  Subordinate Nature of Participating Interest     14  
Section 4.04
  Rights of Agents and the Secured Parties     14  
Section 4.05
  No Voting Rights     15  
Section 4.06
  Outright Purchase; Obligations Unconditional     15  
 
           
 
  ARTICLE V. REPRESENTATIONS AND WARRANTIES        
 
           
Section 5.01
  Corporate Existence and Business     15  
Section 5.02
  Organization; Power and Authority     15  
Section 5.03
  Disclosures     15  
Section 5.04
  Financial Statements     16  
Section 5.05
  No Conflict     16  
Section 5.06
  Authorization; Enforceable Obligations     16  
Section 5.07
  Execution and Delivery     16  
Section 5.08
  Ownership Interests     16  
Section 5.09
  No Litigation or Proceeding     16  
Section 5.10
  Investment Company Act     17  
Section 5.11
  Use of Proceeds     17  
Section 5.12
  ERISA     17  
Section 5.13
  Environmental Laws; Hazardous Materials     17  
Section 5.14
  Taxes     18  
Section 5.15
  Existing Liens     18  
Section 5.16
  Adequate Information     19  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
 
  ARTICLE VI. COVENANTS        
 
           
Section 6.01
  Affirmative Covenants     19  
Section 6.02
  Negative Covenants     21  
Section 6.03
  Reporting Covenants     22  
Section 6.04
  Revisions to Sponsor Financing Documents     24  
 
           
 
  ARTICLE VII. EVENTS OF DEFAULT        
 
           
Section 7.01
  Events of Default     25  
Section 7.02
  Revisions to Sponsor Financing Documents     27  
 
           
 
  ARTICLE VIII. MISCELLANEOUS        
 
           
Section 8.01
  Successions or Assignments     28  
Section 8.02
  Collateral Agent Indemnification     28  
Section 8.03
  Waivers     28  
Section 8.04
  Interpretation     29  
Section 8.05
  Remedies Cumulative     29  
Section 8.06
  Severability     29  
Section 8.07
  Amendments     29  
Section 8.08
  Jurisdiction     29  
Section 8.09
  Governing Law     30  
Section 8.10
  Integration of Terms     30  
Section 8.11
  Notices     30  
Section 8.12
  Counterparts     30  
Section 8.13
  Further Assurances     31  
Section 8.14
  Termination of Agreement     31  
Section 8.15
  No Third Party Beneficiaries     31  
Section 8.16
  Consequential Damages     31  

ii



--------------------------------------------------------------------------------



 



                  Page Exhibits and Schedules      
Exhibit A
  Form of Commitment Increase Amendment    
Exhibit B
  Form of Commitment Decrease Amendment    
 
       
Schedule 5.09
  Disclosed Litigation    
Schedule 5.13
  Environmental Matters    
Schedule 5.15
  Liens    

iii



--------------------------------------------------------------------------------



 



EQUITY COMMITMENT AGREEMENT
     This EQUITY COMMITMENT AGREEMENT, dated as of August 15, 2008 (this
“Agreement”), by and between ALLEGHENY ENERGY, INC., a corporation organized and
existing under the laws of the State of Maryland (the “Sponsor”), and UNION BANK
OF CALIFORNIA, N.A., as collateral agent (in such capacity, together with its
successors and assigns, the “Collateral Agent”) for the Secured Parties under
and as defined in the TrAILCo Credit Agreement, as defined below.
RECITALS
     WHEREAS, Trans-Allegheny Interstate Line Company, a corporation existing
under the laws of the State of Maryland and the Commonwealth of Virginia (the
“Borrower”), desires to (i) develop, construct, acquire, maintain, own and
operate an approximately 185 mile 500-kV transmission line (excluding an
approximately one-mile portion to be built and owned by Virginia Electric and
Power Company (“Dominion”) on an existing right-of-way over the Appalachian
National Scenic Trail) from a new substation in western Pennsylvania to a point
of interconnection with Dominion in Virginia (including transformers,
substations, radial lines, and other equipment and facilities), (ii) own a 50%
interest in an approximately 30 mile 500-kV transmission line that runs from the
southeastern boundary of the Appalachian National Scenic Trail to a point of
interconnection with Dominion (collectively with the transmission line referred
to in clause (i), the “TrAIL Transmission Line”), (iii) develop, construct,
acquire, maintain, own and operate certain other electric transmission projects,
as more fully defined in the TrAILCo Credit Agreement referred to below, and
(iv) develop, construct, own and/or lease to other parties a facility in West
Virginia where certain managerial, professional, technical and administrative
services will be performed (the assets described in the foregoing clauses
(i) through (iv), collectively, the “Project”);
     WHEREAS, in order to finance, in part, the development, construction,
acquisition, maintenance, ownership and operation of its interests in the
Project, the Borrower has entered into that certain Amended and Restated Credit
Agreement, dated as of the date hereof (the “TrAILCo Credit Agreement”), among
the Borrower, Citibank N.A., as administrative agent (in such capacity, the
“Administrative Agent”), the Collateral Agent, The Bank of Nova Scotia, as
issuing bank, the lenders party thereto from time to time (the “Lenders”),
Citigroup Global Markets Inc. and BNP Paribas Securities Corp., as joint lead
arrangers and as joint book managers, and the other parties thereto from time to
time;
     WHEREAS, as of the date hereof, the Sponsor is the direct owner of 100% of
the outstanding economic and beneficial ownership interests in Allegheny Energy
Transmission, LLC (“AET”), and AET is the direct owner of 100% of the
outstanding economic and beneficial ownership interests in the Borrower;
     WHEREAS, the Sponsor has agreed to make Equity Contributions (as defined
below) to the Borrower in accordance with this Agreement in order to finance a
portion of the cost of developing, constructing, acquiring, maintaining, owning
and operating the Project and to finance all of the cost of developing,
constructing, acquiring, maintaining, owning and operating the Separately
Financed Facilities (such costs, “SFF Costs”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the execution and delivery of this Agreement is a condition
precedent to the Secured Parties’ obligation to make Loans, issue Letters of
Credit, and otherwise extend credit to the Borrower under the TrAILCo Credit
Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the promises contained herein, and in
order to induce the Lenders to enter into the TrAILCo Credit Agreement and the
other Financing Documents and to make the advances of credit contemplated
thereby, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I.
DEFINITIONS
     Section 1.01 Defined Terms. Each capitalized term used and not otherwise
defined herein (including the preamble and recitals) shall have the meaning
assigned to such term, whether directly or by reference to another agreement or
document, in (i) the Sponsor Credit Agreement, in the case of each capitalized
term used in Article V (other than the introductory paragraph thereof and
Sections 5.01 through 5.05), Article VI and Article VII, and (ii) the TrAILCo
Credit Agreement, in the case of each capitalized term used herein other than in
the Articles and Sections specified in the foregoing clause (i). In addition,
the following terms shall have the following respective meanings:
     “Administrative Agent” has the meaning given in the recitals, except that
any section or provision of the Sponsor Credit Agreement that is deemed
incorporated herein by reference and that uses the capitalized term
“Administrative Agent” shall be deemed to use that term as defined in the
Sponsor Credit Agreement.
     “AET” has the meaning given in the recitals.
     “Agreement” has the meaning given in the preamble.
     “Borrower” has the meaning given in the recitals.
     “Collateral Agent” has the meaning given in the preamble.
     “Commitment Decrease Amendment” means an amendment to this Agreement,
substantially in the form of Exhibit B or as otherwise reasonably acceptable to
the Administrative Agent, pursuant to which the Project Equity Commitment or the
SFF Equity Commitment is decreased.
     “Commitment Increase Amendment” means an amendment to this Agreement,
substantially in the form of Exhibit A or as otherwise reasonably acceptable to
the Administrative Agent, pursuant to which the Project Equity Commitment or the
SFF Equity Commitment is increased.

2



--------------------------------------------------------------------------------



 



     “Completion Date” means the date Completion is achieved under the TrAILCo
Credit Agreement.
     “Completion Date Funding Contribution” has the meaning given in
Section 2.01(a)(iii).
     “Default Funding Contribution” has the meaning given in
Section 2.01(a)(iv).
     “Defaulted Payment” has the meaning given in Section 4.01.
     “Discharge Date” means the date on which the earlier of the following
occurs: (a) the Sponsor has satisfied all of its payment obligations under
Section 2.01 and Article IV in full in cash; or (b) (i) all of the Obligations
(other than any indemnity and similar obligations which expressly survive
termination of this Agreement, the TrAILCo Credit Agreement or any other
Financing Document and that are not then due and payable) have been paid in
full, (ii) all Commitments and other obligations of the Secured Parties under
the Financing Documents have terminated and (iii) all Letters of Credit have
been cancelled, terminated or cash collateralized in accordance with
Section 2.04(j) of the TrAILCo Credit Agreement.
     “Disclosed Litigation” has the meaning given in Section 5.09.
     “Disclosed Matters” has the meaning given in the Sponsor Credit Agreement,
except that the term “Administrative Agent” as used in the definition of such
term in the Sponsor Credit Agreement shall be deemed to mean the Administrative
Agent hereunder.
     “Equity Commitment” means, at any time, the sum of (a) the Project Equity
Commitment at such time plus (b) the SFF Equity Commitment at such time. The
initial Equity Commitment of the Sponsor, which may be increased or decreased
pursuant to the terms hereof, as of the Closing Date is $670,000,000.
     “Equity Contribution” means (a) any cash capital contribution provided by
the Sponsor to the Borrower either directly or indirectly through one or more
subsidiaries of the Sponsor, in each case pursuant to the terms of this
Agreement and (b) with respect to the Sponsor’s obligation to satisfy the
Project Equity Commitment and the Remaining Equity Commitment, Project Receipt
Payments retained by the Borrower and available to be applied or applied to the
payment of Project Costs.
     “Event of Default” has the meaning given in Section 7.01.
     “Funding Contribution” means each Project Cost Funding Contribution, each
SFF Funding Contribution, each Default Funding Contribution and the Completion
Date Funding Contribution.
     “Governmental Approvals” means authorizations, approvals, actions, notices
and filings with any Governmental Authority.
     “Interim Equity Contribution” has the meaning given in Section 2.01(d).

3



--------------------------------------------------------------------------------



 



     “Lenders” has the meaning given in the recitals.
     “Material Adverse Effect” means a material adverse effect upon (a) the
business, financial condition, operations or properties of (i) the Sponsor or
(ii) the Sponsor and its Subsidiaries, taken as a whole, (b) the ability of the
“Borrower” (as defined in the Sponsor Credit Agreement) to perform its
“Obligations” (as defined in the Sponsor Credit Agreement) under any of the
“Loan Documents” (as defined in the Sponsor Credit Agreement) to which it is a
party, (c) the ability of the Sponsor to perform its obligations under this
Agreement or (d) the material rights or remedies of any of the “Lender Parties”
(as defined in the Sponsor Credit Agreement) under any of the “Loan Documents”
(as defined in the Sponsor Credit Agreement). For the avoidance of doubt, any
section or provision of the Sponsor Credit Agreement or any other Sponsor
Financing Document that is deemed incorporated herein by reference and that uses
the capitalized term “Material Adverse Effect” shall be deemed to use that term
as defined herein.
     “MPC” means Monongahela Power Company, an Ohio corporation.
     “PEC” means The Potomac Edison Company, a Maryland and Virginia
corporation.
     “Project” has the meaning given in the recitals.
     “Project Cost Funding Contribution” has the meaning given in
Section 2.01(a)(i).
     “Project Equity Commitment” means $670,000,000 as such amount may be
(i) increased from time to time by a Commitment Increase Amendment delivered by
the Sponsor to the Collateral Agent and the Administrative Agent in accordance
with Section 2.01(c)(ii) or (ii) decreased from time to time by a Commitment
Decrease Amendment delivered by the Sponsor to the Collateral Agent and the
Administrative Agent in accordance with Section 2.01(c)(iv) and reasonably
acceptable to the Administrative Agent; provided that in no event shall the
Project Equity Commitment at any time be less than (x) the Reserve Equity Amount
(except after payment in full of the Remaining Equity Commitment in connection
with a Default Funding Contribution) at such time less (y) the Project Receipt
Payments held at such time by the Borrower in cash or cash equivalents net of
all accounts payable in respect of Project Costs during the next 45-day period
(for the avoidance of doubt, the amount calculated pursuant to this clause
(y) shall not be less than zero); provided further that, to the extent
applicable, at all times (i) after the Borrower incurs Project Costs in respect
of the Additional Facilities in excess of $152,000,000 but equal to or less than
$200,000,000, the Project Equity Commitment shall increase by an amount equal to
50% of the Project Costs incurred by the Borrower in respect of the Additional
Facilities in the amount of such excess and (ii) prior to Completion, after the
Borrower incurs Project Costs in respect of the Additional Facilities in excess
of $200,000,000 up to $220,000,000, the Project Equity Commitment shall increase
by an amount equal to 1/3 of the Project Costs incurred by the Borrower in
respect of the Additional Facilities in the amount of such excess; provided
further that equity contributed to the Borrower prior to the Closing Date in the
amount of $129,940,628 shall count as Equity Contributions provided by the
Sponsor and be credited against the Project Equity Commitment (provided that if
any such contributed amounts are returned to the Sponsor or any Affiliate
thereof at any time, such returned amounts shall be debited to the Project
Equity Commitment).

4



--------------------------------------------------------------------------------



 



     “Receipt Payment Refund” has the meaning given in Section 2.01(c)(iii).
     “Remaining Equity Commitment” means, at any time, the Equity Commitment
minus the aggregate amount of Equity Contributions made on or prior to such time
and applied or available to be applied to the payment of Project Costs or SFF
Costs; provided that in no event shall the Remaining Equity Commitment be less
than (i) the Reserve Equity Amount (except after payment in full of the
Remaining Equity Commitment in connection with a Default Funding Contribution)
less (ii) the Project Receipt Payments held at such time by the Borrower in cash
or cash equivalents and available to be applied to the payment of Project Costs.
     “Reserve Equity Amount” means, at any time, an amount equal to (a) the
aggregate amount of the Approved Limit for each Segment which has not, as of
such time, obtained Siting Approval (other than any Segment which has been
designated as an Excluded Portion) plus (b) the Excluded Portion Loan Amount for
any Excluded Portion.
     “Retained Interest” has the meaning given in Section 4.03.
     “SEC” means the Securities and Exchange Commission.
     “SFF Costs” has the meaning given in the recitals.
     “SFF Equity Commitment” means $0, which amount shall automatically
increase, each time TrAILCo commits to incur SFF Costs, by an amount equal to
such SFF Costs, as such amount may be (i) increased from time to time by a
Commitment Increase Amendment delivered by the Sponsor to the Collateral Agent
and the Administrative Agent in accordance with Section 2.01(c)(ii) or (ii)
decreased from time to time by a Commitment Decrease Amendment delivered by the
Sponsor to the Collateral Agent and the Administrative Agent in accordance with
Section 2.01(c)(v) and reasonably acceptable to the Administrative Agent.
     “SFF Funding Contribution” has the meaning given in Section 2.01(a)(ii).
     “Sponsor” has the meaning given in the preamble.
     “Sponsor Credit Agreement” means the Credit Agreement, dated as of May 22,
2006, among Sponsor and SupplyCo as borrowers; the lenders and issuing banks
party thereto from time to time; Citicorp North America, Inc., as administrative
agent; Citigroup Global Markets Inc., as a joint lead arranger and joint book
runner; and Credit Suisse, Cayman Islands Branch as joint lead arranger, joint
book runner and syndication agent, as amended on September 11, 2007 and as such
agreement may be further amended, supplemented or otherwise modified from time
to time.
     “Sponsor Financing Document” means the Sponsor Credit Agreement or any
agreement, contract or other instrument pursuant to which (a) any debt for
borrowed money of the Sponsor under the Sponsor Credit Agreement (or any other
Sponsor Financing Document) has been extended, renewed, refinanced, refunded or
repaid, or (b) any other debt for borrowed money of the Sponsor has been issued
in exchange or replacement for, or to refinance the debt for borrowed money of
the Sponsor under the Sponsor Credit Agreement (or any other Sponsor

5



--------------------------------------------------------------------------------



 



Financing Document), in each case in whole or in part, whether with the same or
different lenders, arrangers or agents and whether with a larger or smaller
aggregate principal amount and/or a longer or shorter maturity; provided that if
the Sponsor Credit Agreement (or any other Sponsor Financing Document) is
terminated and not replaced by a new Sponsor Financing Document, then the term
“Sponsor Financing Document” shall be deemed to refer to the Sponsor Credit
Agreement (or such other Sponsor Financing Document) as in effect immediately
prior to such termination and without giving effect to any amendment made
thereto in connection with or in anticipation of such termination.
     “Subsidiary” means MPC, PEC, WPPC or SupplyCo. For the avoidance of doubt,
any section or provision of the Sponsor Credit Agreement that is deemed
incorporated herein by reference and that uses the capitalized term “Subsidiary”
shall be deemed to use that term as defined herein.
     “SupplyCo” means Allegheny Energy Supply Company, LLC, a Delaware limited
liability company.
     “TrAIL Transmission Line” has the meaning given in the recitals.
     “TrAILCo Credit Agreement” has the meaning given in the recitals.
     “WPPC” means West Penn Power Company, a Pennsylvania corporation.
          Section 1.02 Rules of Interpretation. For all purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, the rules of interpretation set forth in (a) Section 1.02(a)
through (f) of the TrAILCo Credit Agreement and (b) Section 1.02(c) of the
Sponsor Credit Agreement, as in effect as of the date hereof, are hereby
incorporated by reference, mutatis mutandis, as if fully set forth herein.
ARTICLE II.
OBLIGATIONS OF SPONSOR
          Section 2.01 Equity Contributions.
          (a) Contributions by Sponsor . Notwithstanding any provision to the
contrary contained herein, the Sponsor hereby agrees, for the benefit of the
Collateral Agent on behalf of the Secured Parties, as follows:
          (i) The Sponsor shall make, or cause to be made through one or more of
its direct or indirect subsidiaries, Equity Contributions to the Borrower (A) as
necessary to maintain the Maximum Debt to Equity Ratio at all times and (B) from
and after the date on which the proceeds of the Loans have been fully utilized,
as necessary to pay all Project Costs as they are incurred (each such Equity
Contribution, in the case of clause (A) or (B), a “Project Cost Funding
Contribution”), until an amount equal to the Project Equity Commitment less the
Reserve Equity Amount has been fully funded. Each such Project Cost Funding
Contribution shall be made not fewer than two Business Days prior to the date on
which such Project Costs are reasonably expected to become

6



--------------------------------------------------------------------------------



 



due and payable. As of the Closing Date, the Sponsor has made Equity
Contributions equal to $129,940,628, which shall reduce the Project Equity
Commitment and the Remaining Equity Commitment.
          (ii) The Sponsor shall make, or cause to be made through one or more
of its direct or indirect subsidiaries, Equity Contributions to the Borrower in
an amount equal to SFF Costs as they are incurred (each such Equity
Contribution, an “SFF Funding Contribution”) until the SFF Equity Commitment is
funded up to the maximum amount of $250,000,000. Each such SFF Funding
Contribution shall be made not fewer than two Business Days prior to the date on
which such SFF Costs are reasonably expected to become due and payable.
          (iii) The Sponsor shall make, or cause to be made through one or more
of its direct or indirect subsidiaries, on or before the Completion Date, an
Equity Contribution to the Borrower in an amount equal to the lesser of (A) an
amount sufficient to cause the Debt to Equity Ratio to equal, as of the
Completion Date, 1:1 and (B) the then-current unfunded Project Equity Commitment
(such Equity Contribution, the “Completion Date Funding Contribution”).
          (iv) Upon the occurrence of an Event of Default, the Sponsor shall
(subject to the following sentence) make, or cause to be made through one or
more of its direct or indirect subsidiaries, an Equity Contribution to the
Borrower in an amount equal to the Remaining Equity Commitment (such Equity
Contribution, a “Default Funding Contribution”). Such Default Funding
Contribution shall be made not more than two Business Days after receipt by the
Sponsor of notice from the Administrative Agent that an Event of Default has
occurred and is continuing and demanding that the Sponsor make, or cause to be
made, the Default Funding Contribution; provided, however, that if an Event of
Default under Section 7.01(h) of the TrAILCo Credit Agreement occurs, then such
amount shall be due and payable immediately, without notice of any kind.
          (b) Treatment of Proceeds. Equity Contributions made pursuant to
Section 2.01(a) shall be deposited or transferred by the Sponsor as follows:
          (i) The proceeds of each Project Cost Funding Contribution and each
SFF Funding Contribution shall be transferred directly to the TrAILCo Operating
Account.
          (ii) The proceeds of any Completion Date Funding Contribution and any
Default Funding Contribution shall be transferred directly to the TrAILCo
Operating Account, provided that, if for any reason (including due to any Legal
Requirement), such amount cannot be transferred to such account, the Sponsor
shall cause such amount to be transferred to the Administrative Agent to be
applied in accordance with Section 2.09(b) of the TrAILCo Credit Agreement.
Notwithstanding that the Equity Contributions of the Sponsor may be transferred
directly to the Administrative Agent, any and all Equity Contributions made by
the Sponsor in accordance with the terms hereof shall be deemed to be Equity
Contributions by the Sponsor (or its direct or

7



--------------------------------------------------------------------------------



 



indirect subsidiary) to the Borrower. Within 15 days following the end of each
calendar month, the Sponsor shall provide the Administrative Agent written
notice of any Equity Contributions made during such calendar month, including
the amounts of such Equity Contributions. Except as provided herein, all Equity
Contributions shall be made without set-off or counterclaim.
          (c) Maximum Contribution Amount; Increases and Decreases in Equity
Commitment.
          (i) Subject to Section 3.01, in no event shall the Equity
Contributions required to be made by the Sponsor pursuant to this Agreement,
when taken together with all purchases of undivided participating interests
under Section 4.01, exceed the then-current Remaining Equity Commitment.
          (ii) The Equity Commitment may be increased, at any time, by the
Sponsor delivering to the Collateral Agent and the Administrative Agent a
Commitment Increase Amendment.
          (iii) If, at any time, FERC or any other Governmental Authority
requires the Borrower to refund all or any portion of any Project Receipt
Payment (any such required refund a “Receipt Payment Refund”) previously applied
to reduce the amount of the Project Equity Commitment and/or the Remaining
Equity Commitment, then the Project Equity Commitment and/or the Remaining
Equity Commitment shall automatically increase by the amount of such Receipt
Payment Refund made by the Borrower (without duplication of Receipt Payment
Refunds that limit the reduction of the Project Equity Commitment pursuant to
Section 2.01(c)(iv)).
          (iv) If the Borrower (A) has designated all or any portion of the
Prexy Segment, the Virginia Segment or the Jointly Owned Segment as an Excluded
Portion (and such portion qualifies as an “Excluded Portion” pursuant to the
terms of the TrAILCo Credit Agreement), (B) has reduced the Lenders’
Construction Loan commitments by an amount equal to (1) the Allocated Loan
Amount for such Segment minus (2) the Excluded Portion Loan Amount for such
Segment, provided that if less than all of such Segment is designated as an
Excluded Portion, then such reduction shall be made in proportion to the amount
budgeted for such Excluded Portion relative to the Allocated Loan Amount for
such Segment (as certified by the Borrower and confirmed by the Independent
Engineer), (C) has certified that it shall not spend any further funds on such
Excluded Portion (provided that, the Borrower may, at a later date, determine to
make additional expenditures in respect of such Excluded Portion with the
proceeds of equity contributions if such Excluded Portion meets the criteria for
a Separately Financed Facility) and (D) cannot reasonably be expected to be
required by FERC or any other Governmental Authority to continue construction or
to decommission (or otherwise perform any other remediation), in each case with
respect to such Excluded Portion, then the Project Equity Commitment may be
reduced by (X) the portion of the total Project Equity Commitment (including any
contingency associated therewith) allocable to such Excluded Portion, such
portion to be determined based on the amount budgeted for such Excluded Portion
(including any contingency associated therewith) in the Project Budget relative
to the total Project Budget less (Y) the sum of (1) the Excluded Portion Loan

8



--------------------------------------------------------------------------------



 



Amount for such Excluded Portion plus (2) the amount of any Receipt Payment
Refund made by the Borrower and not previously used in calculating an adjustment
to the Project Equity Commitment with respect to another Excluded Portion
pursuant to this Section 2.01(c)(iv) plus (3) the amount of Equity Contributions
already contributed or deemed contributed in connection with such Excluded
Portion. For the avoidance of doubt, if less than all of a Segment is designated
as an Excluded Portion, then such reduction shall be made in proportion to the
total Project Equity Commitment (including any contingency associated therewith)
allocable to such portion of the Segment, such portion to be determined based on
the amount budgeted for such portion of such Segment (including any contingency
associated therewith) relative to the total Project Equity Commitment (including
any contingency associated therewith) allocable to such Segment (as certified by
the Borrower and confirmed by the Independent Engineer). Such reduction of the
Project Equity Commitment shall be made by the Sponsor delivering to the
Collateral Agent and the Administrative Agent a Commitment Decrease Amendment.
          (v) For any Separately Financed Facility for which the Sponsor is
obligated to make equity contributions to the Borrower, if the Borrower has
(A) certified that it shall not spend any further funds on such Separately
Financed Facility and (B) cannot reasonably be expected to be required by FERC
or any other Governmental Authority to continue construction or to decommission
(or otherwise perform any other remediation), in each case with respect to such
Separately Financed Facility, then the SFF Equity Commitment may be reduced by
the equity amount allocated to such Separately Financed Facility, less the
amount already spent on such Separately Financed Facility. Such reduction of the
SFF Equity Commitment shall be made by the Sponsor delivering to the Collateral
Agent and the Administrative Agent a Commitment Decrease Amendment.
          (d) Interim Equity Contributions. If the Sponsor makes Equity
Contributions during any period when Loans are not available to the Borrower for
use to pay Project Costs for any Segment because the Borrower has not obtained
Siting Approval for such Segment and has drawn up to the Approved Limit for such
Segment, and such Equity Contributions are applied to pay Project Costs for such
Segment, then such Equity Contributions shall be deemed to be “Interim Equity
Contributions” and shall not reduce the Remaining Equity Commitment (nor shall
they be credited to reduce the Sponsor’s Project Equity Commitment or SFF Equity
Commitment); provided, however, that if the Borrower subsequently obtains Siting
Approval for such Segment, then the Sponsor shall be credited with having made
Equity Contributions that reduce the Remaining Equity Commitment (and that shall
be credited toward the Sponsor’s Project Equity Commitment) in an amount equal
to such Interim Equity Contributions less any amounts distributed to the Sponsor
or any of its Affiliates with the proceeds of Loans made to reimburse the
Sponsor for a portion of such Interim Equity Contributions in accordance with
the terms of the TrAILCo Credit Agreement (including the requirement that the
Borrower maintain the Maximum Debt to Equity Ratio).
          Section 2.02 Late Payments. In the event that any Equity Contribution
is not made on the date such Equity Contribution is required to be made
hereunder, the amount of such delinquent Equity Contribution shall bear interest
at a per annum rate equal to 2% plus the

9



--------------------------------------------------------------------------------



 



interest rate then applicable to Base Rate Loans as provided in Section 2.12(a)
of the TrAILCo Credit Agreement until such time as such Equity Contribution is
deposited in the TrAILCo Operating Account or transferred to the Administrative
Agent in accordance with Section 2.01.
          Section 2.03 Waiver of Defenses; Obligations Unconditional.
          (a) Waiver of Defenses. To the extent permitted by applicable Legal
Requirements, the Sponsor hereby unconditionally and irrevocably waives and
relinquishes all rights and remedies accorded by applicable Legal Requirements
to sureties or guarantors and agrees not to assert or take advantage of any such
rights or remedies, including (i) any right to require the Collateral Agent or
any Secured Party to proceed against the Borrower or any other person or to
proceed against or exhaust any security held by the Collateral Agent or any
other Secured Party at any time or to pursue any other remedy in the Collateral
Agent’s or any Secured Party’s power before proceeding against the Sponsor,
(ii) any defense that may arise by reason of the incapacity, lack of power or
authority, death, dissolution, merger, termination or disability of the Borrower
or any other person or the failure of the Collateral Agent or any other Secured
Party to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of the Borrower or any other person,
(iii) demand, presentment, protest and notice of any kind (other than any notice
required pursuant to the express provisions of this Agreement), including notice
of the existence, creation or incurring of any new or additional Indebtedness or
obligation or of any action or non-action on the part of the Borrower, the
Collateral Agent, the Secured Parties, any endorser or creditor of the foregoing
or on the part of any other person under this or any other instrument in
connection with any obligation or evidence of Indebtedness held by the
Collateral Agent or any Secured Party as collateral or in connection with any of
the Obligations, (iv) any defense based upon an election of remedies by the
Collateral Agent or the Secured Parties, including an election to proceed by
non-judicial rather than judicial foreclosure, which destroys or otherwise
impairs the subrogation rights of the Sponsor, the right of the Sponsor to
proceed against the Borrower or another person for reimbursement, or both,
(v) any defense based on any offset against any amounts which may be owed by any
person to the Sponsor or the Borrower for any reason whatsoever, (vi) any
defense based on any act, failure to act, delay or omission whatsoever on the
part of the Borrower or the failure by the Borrower to do any act or thing or to
observe or perform any covenant, condition or agreement to be observed or
performed by the Borrower under the Construction Contract, the TrAILCo Credit
Agreement or any other Transaction Document, (vii) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal, (viii) any defense, setoff or counterclaim which may at any time be
available to or asserted by the Borrower against the Collateral Agent, the
Secured Parties or any other person under the Construction Contract, the TrAILCo
Credit Agreement or the other Transaction Document, (ix) any duty on the part of
the Collateral Agent or any Secured Party to disclose to the Sponsor any facts
the Collateral Agent or any Secured Party may now or hereafter know about the
Borrower, regardless of whether the Collateral Agent or any Secured Party has
reason to believe that any such facts materially increase the risk beyond that
which the Sponsor intends to assume, or have reason to believe that such facts
are unknown to the Sponsor, or have a reasonable opportunity to communicate such
facts to the Sponsor, since the Sponsor acknowledges that the Sponsor is fully
responsible for being and keeping informed of the financial condition of the
Borrower, (x) any defense based on any change in the time,

10



--------------------------------------------------------------------------------



 



manner or place of any payment under, or in any other term of, the Construction
Contract, the TrAILCo Credit Agreement or any other Transaction Document or any
other amendment, renewal, extension, acceleration, compromise or waiver of or
any consent or departure from the terms of the Construction Contract, the
TrAILCo Credit Agreement or any other Transaction Document, (xi) any defense
arising because of the Collateral Agent’s or any Secured Party’s election, in
any proceeding instituted under the U.S. Bankruptcy Code, of the application of
Section 1111(b)(2) of the U.S. Bankruptcy Code, (xii) any defense based upon any
borrowing or grant of a security interest under Section 364 of the U.S.
Bankruptcy Code and (xiii) any other circumstance (including any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent or any Secured Party that might otherwise constitute a defense
available to, or discharge of, any guarantor or surety (in each of the foregoing
cases other than, subject to Section 3.01, defense of payment of the applicable
amounts).
          (b) Obligations Unconditional. All rights of the Collateral Agent and
the Secured Parties and all obligations of the Sponsor hereunder shall be
absolute and unconditional irrespective of:
          (i) any lack of validity, legality or enforceability of the TrAILCo
Credit Agreement, this Agreement or any other Financing Document;
          (ii) the failure of any Secured Party (i) to assert any claim or
demand or to enforce any right or remedy against the Borrower, the Sponsor or
any other Person (including any guarantor) under the provisions of the
Construction Contract, the TrAILCo Credit Agreement, any other Financing
Document or otherwise, or (ii) to exercise any right or remedy against any other
guarantor of, or collateral securing, any of the Obligations;
          (iii) any change in the time, manner or place of payment of, or in any
other term of, all of the Obligations, or any other extension or renewal of any
Obligation of the Borrower, the Sponsor or otherwise;
          (iv) any reduction, limitation, impairment or termination of any of
the Obligations for any reason other than the written agreement of the Secured
Parties to terminate the Obligations in full, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to, and
the Sponsor hereby waives any right to or claim of, any defense or setoff,
counterclaim, recoupment, or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligation of the Borrower, the
Sponsor or otherwise;
          (v) any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, any of the terms of the Construction Contract,
the TrAILCo Credit Agreement, this Agreement (other than to the extent such
amendment, rescission, waiver, modification or consent to departure from the
terms of this Agreement is made in accordance with the terms hereof and
expressly modifies the rights of the Collateral Agent and the Secured Parties or
the obligations of the Sponsor hereunder) or any other Transaction Document;

11



--------------------------------------------------------------------------------



 



          (vi) any addition, exchange, release, surrender or non-perfection of
any Collateral, or any amendment to or waiver or release or addition of, or
consent to departure from, any other security interest held by the Collateral
Agent or any Secured Party; or
          (vii) any other circumstance which might otherwise constitute a
defense available to, or a legal or equitable discharge of the Borrower, the
Sponsor, any surety or any guarantor (in each of the foregoing cases other than
the defense, subject to Section 3.01, of payment of the applicable amounts).
          Section 2.04 Incremental Facility. Each time any New Construction
Commitment is established pursuant to Section 2.19 of the Credit Agreement, the
Sponsor shall, concurrently therewith, make an Equity Contribution to the
Borrower in an amount equal to (x) such New Construction Commitment minus
(y) the amount of Project Receipt Payments not previously applied to reduce
Equity Contributions hereunder net of all accounts payable in respect of Project
Costs during the next 45-day period (for the avoidance of doubt, the amount
calculated pursuant to this clause (y) shall not be less than zero).
          Section 2.05 Subrogation. So long as any of the Obligations remain
outstanding (other than those contingent Obligations that are intended to
survive the termination of, as applicable, the TrAILCo Credit Agreement, the
other Financing Documents or any other applicable documents), (a) the Sponsor
shall not have any right of subrogation and the Sponsor waives all rights to
enforce any remedy which the Collateral Agent or the other Secured Parties now
have or may hereafter have against the Borrower or AET that arises hereunder or
from the performance by the Sponsor hereunder, and waives the benefit of, and
all rights to participate in, any security now or hereafter held by the
Collateral Agent (for the benefit of the Secured Parties) from the Borrower or
AET, and (b) the Sponsor waives any claim, right or remedy which the Sponsor may
now have or hereafter acquire against the Borrower or AET that arises hereunder
or from the performance by the Sponsor hereunder, including any claim, remedy or
right of subrogation, reimbursement, exoneration, contribution, indemnification,
or participation in any claim, right or remedy of the Collateral Agent or the
other Secured Parties against Borrower or AET or any security or collateral
which the Collateral Agent or the other Secured Parties now have or hereafter
acquire, whether or not such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise. Any amount paid to the
Sponsor on account of any such subrogation rights prior to the payment in full
in cash of the Obligations and the termination of all Commitments and other
obligations of the Collateral Agent and the other Secured Parties (other than
those contingent Obligations that are intended to survive the termination of, as
applicable, the TrAILCo Credit Agreement, the other Financing Documents or any
other applicable documents) shall be held in trust for the benefit of the
Collateral Agent and shall immediately thereafter be paid to the Collateral
Agent for application in accordance with this Agreement and the TrAILCo Credit
Agreement.
ARTICLE III.
SPECIFIC PROVISIONS
          Section 3.01 Reinstatement. This Agreement and the Obligations of the
Sponsor hereunder shall automatically be reinstated if and to the extent that
for any reason any payment

12



--------------------------------------------------------------------------------



 



made pursuant to this Agreement is rescinded or otherwise restored to the
Sponsor, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise with respect to Borrower or any other person or as a result of any
settlement or compromise with any person (including the Sponsor) in respect of
such payment, and the Sponsor shall pay the Collateral Agent on demand all of
its reasonable and documented out-of-pocket costs and expenses (including
reasonable and documented fees of outside counsel) incurred by the Collateral
Agent in connection with such rescission or restoration.
          Section 3.02 Specific Performance. The Sponsor hereby irrevocably
waives, to the extent the Sponsor may do so under applicable Legal Requirements,
any defense based on the adequacy of a remedy at law that may be asserted as a
bar to the remedy of specific performance in any action brought against the
Sponsor for specific performance of this Agreement by the Collateral Agent or
any successor or assign thereof or for its benefit by a receiver, custodian or
trustee appointed for the Borrower or in respect of all or a substantial part of
its assets, under the bankruptcy or insolvency laws of any jurisdiction to which
the Borrower or its assets are subject.
          Section 3.03 Commencement of Bankruptcy Proceedings. None of the
obligations of the Sponsor under this Agreement shall be altered, limited or
affected by any proceeding, voluntary or involuntary, involving the bankruptcy,
reorganization, insolvency, receivership, liquidation or arrangement of the
Borrower or the Sponsor, or by any defense which the Borrower or the Sponsor may
have by reason of any order, decree or decision of any court or administrative
body resulting from any such proceeding.
          Section 3.04 Set-Off. In addition to any rights now or hereafter
granted under applicable Legal Requirements or otherwise, and not by way of
limitation of any such rights, upon the failure of the Sponsor to make any
Equity Contribution as and when required hereunder, the Collateral Agent is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to the Sponsor or to any other person, any
such notice being hereby expressly waived, to set-off and to appropriate and
apply any and all deposits (general or special) at any time held by the
Collateral Agent or any Secured Party (including by branches and agencies of the
Collateral Agent and each Secured Party wherever located) to or for the credit
or the account of the Sponsor, against and on account of the obligations of the
Sponsor under this Agreement, irrespective of whether or not the Collateral
Agent or any Secured Party shall have made any demand hereunder.
ARTICLE IV.
PURCHASE OF PARTICIPATING INTEREST
          Section 4.01 Required Purchase of Participating Interest. If by reason
of any act of a Governmental Authority or as a result of the Borrower or any of
its Affiliates being Insolvent, (a) any Equity Contribution due hereunder has
not been deposited in the TrAILCo Operating Account or paid to the
Administrative Agent, as applicable, within five Business Days after the date on
which such amount is payable hereunder, or (b) any Equity Contribution
theretofore deposited pursuant to Article II is rescinded or otherwise restored
to the Sponsor or any of its Affiliates and five Business Days have elapsed
after the date that such Equity Contribution was rescinded or otherwise restored
(such Equity Contribution, whether required but not made as provided in clause
(a) or made and returned as provided in clause (b), being

13



--------------------------------------------------------------------------------



 



herein called the “Defaulted Payment”), the Sponsor shall, upon notice or demand
by the Collateral Agent or any Secured Party, purchase an undivided
participating interest in each of the Loans which shall then be outstanding, as
provided in the following sentence, in an aggregate principal amount equal to
the amount of the Defaulted Payment. The Sponsor’s purchase of an undivided
participating interest in such Loans shall be made pro rata among such Loans
based on the respective outstanding amounts thereof. The Sponsor shall effect
its purchase of undivided participating interests in such Loans pursuant to this
Section 4.01 by paying to the Administrative Agent, for the account of the
holders of such Loans, in immediately available funds in Dollars, the amount of
the Defaulted Payment and by entering into the documentation required for
participations in or assignments of the Loans, as set forth in the TrAILCo
Credit Agreement.
          Section 4.02 Effect of Purchase of Participating Interest. The
Sponsor’s purchase of an undivided participating interest in the Loans in the
full amount (if any) required pursuant to Section 4.01 following a Defaulted
Payment in respect of Equity Contributions, shall satisfy the Sponsor’s
obligation pursuant to Section 2.01 to make Equity Contributions to the extent
of the amount of such Loans so purchased by the Sponsor.
          Section 4.03 Subordinate Nature of Participating Interest. The Sponsor
hereby agrees that its participating interest in the Loans purchased by the
Sponsor pursuant to Section 4.01 shall be subordinate in all respects to the
interest in such Loans retained by the holders (other than the Sponsor) thereof
(the “Retained Interest”), so that all payments received or collected on account
of such Loans and applied to the payment or termination thereof, whether
received or collected through repayment of such Loans by the Borrower or through
right of set-off with respect thereto or realization upon any collateral
security therefor or otherwise, shall first be applied to the payment of the
principal, interest, fees and other amounts then due (whether at its stated
maturity, by acceleration or otherwise) on the Retained Interest until such
principal, interest, fees and other amounts are paid in full, before any such
payments are applied on account of the Sponsor’s participating interest (if any)
in such Loans.
          Section 4.04 Rights of Agents and the Secured Parties. Notwithstanding
the purchase and ownership by the Sponsor of participating interests in the
Loans, and notwithstanding the rights of participants under the TrAILCo Credit
Agreement, the Collateral Agent and, to the extent permitted, each Secured Party
shall have the right, in their sole discretion in each instance and without any
notice to the Sponsor, (a) to agree to the modification or waiver of any of the
terms of any of the Financing Documents or any other agreement or instrument
relating thereto (but not to reduce any amount payable in respect of the portion
of the Loans subject to participations purchased pursuant to Section 4.01),
(b) to consent to any action or failure to act by the Borrower, the Sponsor or
any other person party to a Financing Document and (c) to exercise or refrain
from exercising any rights or remedies which the Collateral Agent or any Secured
Party may have under the Financing Documents or any other agreement or
instrument relating thereto, including the right at any time to declare, or
refrain from declaring, the Obligations due and payable upon the occurrence of
any Event of Default thereunder, and to rescind and annul any such declaration,
and to foreclose and sell or exercise any other remedy, or refrain from
foreclosing and selling or exercising any other remedy, with respect to any
Collateral securing the Obligations. Neither the Collateral Agent nor any
Secured Party shall be

14



--------------------------------------------------------------------------------



 



liable to the Sponsor for any error in judgment or for any action taken or
omitted to be taken by the Sponsor while the Sponsor holds a participating
interest in the Loans, except to the extent found in a final and non-appealable
judgment of a court of competent jurisdiction to have resulted primarily from
the gross negligence or willful misconduct of such person. Neither the
Collateral Agent nor any Secured Party shall have any duty or responsibility to
provide the Sponsor with any credit or other information concerning the affairs,
financial condition or business of the Borrower or any other party to a
Financing Document or which may come into their possession or the possession of
any of their respective Affiliates, or to notify the Sponsor of any default by
the Borrower or any other person under any of the Financing Documents.
          Section 4.05 No Voting Rights. Without limiting the generality of the
provisions of Section 4.04, in determining whether the required consent of the
Lenders (or any portion thereof) has been obtained for all purposes under the
Financing Documents the participating interests in the Loans purchased by the
Sponsor pursuant to Section 4.01 shall not be deemed to be outstanding.
          Section 4.06 Outright Purchase; Obligations Unconditional. The
obligations of the Sponsor under this Article IV to purchase participating
interests in the Loans is absolute and unconditional and shall not be affected
by the occurrence of any Default or Event of Default or any other circumstance,
including any circumstance of the nature described in Section 2.03.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Sponsor hereby represents and warrants as of the Closing Date and, for
each of the representations and warranties set forth in Sections 5.03(b), 5.06,
5.08, 5.09 and 5.13 as of each Credit Event Date, to and in favor of the
Collateral Agent and the Secured Parties that:
          Section 5.01 Corporate Existence and Business. The Sponsor (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (b) has the requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.
          Section 5.02 Organization; Power and Authority. The execution,
delivery and performance of this Agreement has been duly authorized by all
necessary corporate action on the part of the Sponsor, and this Agreement
constitutes a legal, valid and binding obligation of the Sponsor, enforceable
against the Sponsor in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
          Section 5.03 Disclosures.
          (a) The Information Memorandum fairly describes, in all material
respects, the general nature of the business of the Sponsor. The documents,
certificates or other writings delivered to the Lenders by or on behalf of the
Sponsor regarding the Sponsor, including

15



--------------------------------------------------------------------------------



 



information regarding the Sponsor set forth in the Information Memorandum, taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein (taken as a
whole) not materially misleading in light of the circumstances under which they
were made. There is no fact known to the Sponsor that could reasonably be
expected to have a “Material Adverse Effect” (as defined in the TrAILCo Credit
Agreement) that has not been set forth in the Information Memorandum, the
Financing Documents or in the other documents, certificates and other writings
delivered by or on behalf of the Sponsor or the Borrower.
          (b) Since December 31, 2007, there has been no change in the financial
condition, operations, business or properties of the Sponsor except changes that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
          Section 5.04 Financial Statements. The financial statements of the
Sponsor (including the related schedules and notes) delivered to the Lenders
pursuant to Section 4.01(i) of the TrAILCo Credit Agreement fairly present in
all material respects the financial position of the Sponsor, as of their
respective dates and the results of its operations and cash flows for the
respective periods then ended and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes).
          Section 5.05 No Conflict. The execution, delivery and performance by
the Sponsor of this Agreement will not (a) result in the creation of any Lien
(other than any Permitted Lien) in respect of any property of the Sponsor or
(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Sponsor.
          Section 5.06 Authorization; Enforceable Obligations. No authorization
or approval or other action by, and no notice to or filing with, any
Governmental Authority or any other third party is required in connection with
the due execution, delivery, recordation, filing or performance by the Sponsor,
or the validity or enforceability as to the Sponsor, of this Agreement, except
for authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made, are in full force and effect, are held in its
name, and are free from any conditions or requirements that have not been
satisfied, and are required to be satisfied, on or prior to the dates as of
which this representation and warranty is made or reaffirmed.
          Section 5.07 Execution and Delivery. This Agreement has been duly
executed and delivered by the Sponsor.
          Section 5.08 Ownership Interests. The Sponsor indirectly owns 100% of
the ownership interests in the Borrower.
          Section 5.09 No Litigation or Proceeding.
          (a) Subject to Section 5.09(b), there is no action, suit,
investigation, litigation or proceeding, including any Environmental Action,
which has commenced against the Sponsor

16



--------------------------------------------------------------------------------



 



or any of its Subsidiaries or any of their respective properties to the
knowledge of the Sponsor or to its knowledge, pending (but not yet commenced)
against or threatened against, the Sponsor or any of its Subsidiaries or any of
their respective properties before any Governmental Authority that (i) except
for Disclosed Matters, if adversely determined, could reasonably be expected to
have a Material Adverse Effect (other than matters described on Schedule 5.09
(the “Disclosed Litigation”)) or (ii) affects or could reasonably be expected to
affect the legality, validity or enforceability of this Agreement or the
performance by the Sponsor of its obligations hereunder.
          (b) To the extent that the representation and warranty in
Section 5.09(a) conforms to the representation and warranty in Section 4.01(e)
of the Sponsor Credit Agreement or any other provision of any Sponsor Financing
Document, if such corresponding representation and warranty in such Sponsor
Financing Document is amended, supplemented, restated, waived or otherwise
modified (whether in connection with an amendment, supplement, restatement,
waiver or other modification of, or a replacement of, such Sponsor Financing
Document, including as a result of a refinancing transaction), then
Section 5.09(a) shall be deemed to be amended, supplemented, restated, waived,
modified or replaced such that it conforms to the corresponding representation
and warranty in such Sponsor Financing Document (after giving effect to such
amendment, supplement, restatement, waiver, modification or replacement). For
the avoidance of doubt, if, as a result of this provision, the representation
and warranty contained in Section 5.09(a) as of the date of this Agreement is
deemed to have been deleted and a subsequent amendment of, supplement to, other
modification of or replacement of any Sponsor Financing Document contains a
representation and warranty that clearly corresponds to such deleted
representation and warranty, then such deleted representation and warranty shall
be deemed to be reinstated (such that it conforms to the corresponding
representation and warranty as in effect in the then current Sponsor Financing
Document).
          Section 5.10 Investment Company Act. Neither the Sponsor nor any of
its Subsidiaries is an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.
          Section 5.11 Use of Proceeds. The Sponsor is not engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.
          Section 5.12 ERISA. No ERISA Event has occurred with respect to any
Plan that has resulted in a material liability which could be reasonably likely
to have a Material Adverse Effect. Schedule B (Actuarial Information) to the
most recent annual report (Form 5500 Series) for each Plan, filed with the
Internal Revenue Service is complete and accurate, and since the date of such
Schedule B there has been no material adverse change which could reasonably be
expected to have a Material Adverse Effect on such funding status. Except as
could not reasonably be expected to have a Material Adverse Effect, neither the
Sponsor nor any ERISA Affiliate (i) has incurred any Withdrawal Liability to any
Multiemployer Plan, or (ii) has been notified by the sponsor of a Multiemployer
Plan that such Multiemployer Plan is in reorganization or has been terminated,
within the meaning of Title IV of ERISA.
          Section 5.13 Environmental Laws; Hazardous Materials.

17



--------------------------------------------------------------------------------



 



          (a) Except as disclosed on Schedule 5.13 or in the Sponsor’s filings
with the SEC or as could not reasonably be expected to have a Material Adverse
Effect, (i) the Sponsor’s operations and properties, and the operations and
properties of each of its Subsidiaries, comply in all respects with all
applicable Environmental Laws and Environmental Permits, and (ii) no
circumstances exist that could reasonably be expected to (A) form the basis of
an Environmental Action against the Sponsor or any of its Subsidiaries or any of
their properties or (B) cause any such property to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.
          (b) Except as disclosed on Schedule 5.13 or in the Sponsor’s filings
with the SEC or as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or formerly owned or operated by
the Sponsor or any of its Subsidiaries is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list, and (ii)
Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by the Sponsor or any of its
Subsidiaries except in a manner not reasonably expected to result in material
liability to the Sponsor or any of its Subsidiaries.
          (c) Except as disclosed on Schedule 5.13 or in the Sponsor’s filings
with the SEC or as could not reasonably be expected to have a Material Adverse
Effect, neither the Sponsor nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials.
          Section 5.14 Taxes.
          (a) Neither the Sponsor nor any of its Subsidiaries is party to any
tax sharing agreement other than the Tax Allocation Agreement. Insofar as then
required thereunder, all amounts due and payable by the Sponsor or any of its
Subsidiaries under the Tax Allocation Agreement have been paid, and all amounts
due and payable to the Sponsor or any of its Subsidiaries under any tax sharing
agreement have been received (including amounts by way of compensation for the
use of tax benefits), except as could not reasonably be expected to have a
Material Adverse Effect.
          (b) The Sponsor has, and each of its Subsidiaries has, filed, has
caused to be filed or been included in all tax returns (federal, state, local
and foreign) required to be filed and has paid all Taxes shown thereon to be
due, together with applicable interest and penalties, except (A) to the extent
that the aggregate amount of any unpaid taxes due, together with applicable
interest and penalties, does not exceed $25,000,000 or (B) to the extent such
unpaid Taxes are subject to Contest.
          Section 5.15 Existing Liens. The property of the Sponsor is subject to
no Liens other than (a) Liens set forth on Schedule 5.15, (b) Permitted Liens
and (c) Liens existing as of the Closing Date but not set forth on Schedule 5.15
which secure, individually, an amount of Obligations not to exceed $5,000,000 or
which secure, in the aggregate, an amount of Obligations not to exceed
$25,000,000.

18



--------------------------------------------------------------------------------



 



          Section 5.16 Adequate Information. The Sponsor is fully informed of
the financial condition and prospects of the Borrower. The Sponsor has access to
information necessary to determine the date on which any Equity Contribution
will be required under Section 2.01(a).
ARTICLE VI.
COVENANTS
     The Sponsor hereby covenants and agrees for the benefit of the Borrower,
the Collateral Agent and the “Secured Parties” (as defined in the TrAILCo Credit
Agreement) that from and after the date hereof until the Discharge Date:
          Section 6.01 Affirmative Covenants. Subject to Section 6.04, the
Sponsor covenants and agrees that on and after the date hereof and until the
Discharge Date, the Sponsor shall abide by the following affirmative covenants.
          (a) Compliance with Laws. The Sponsor shall comply, and cause each of
its Subsidiaries to comply with all Applicable Laws except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
          (b) Compliance with Environmental Laws. Except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect, the
Sponsor shall (i) comply, and cause each of its Subsidiaries and all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits, (ii) obtain and renew,
and cause each of its Subsidiaries to obtain and renew, all Environmental
Permits necessary for its operations and properties and (iii) conduct, and cause
each of its Subsidiaries to conduct, any required investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties required under any Environmental Law.
          (c) Governmental Approvals. The Sponsor shall obtain and maintain, and
cause each of its Subsidiaries to obtain and maintain, all Governmental
Approvals that are required of the Sponsor for the validity or enforceability of
this Agreement, the ongoing operations of the Sponsor’s and each of its
Subsidiaries’ respective businesses and to issue, declare or pay dividends or
distributions, except to the extent prohibited under the TrAILCo Credit
Agreement and except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
          (d) Payment of Taxes, Etc. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Sponsor shall pay
and discharge, and cause each of its Subsidiaries to pay and discharge, before
the same shall become delinquent, (i) all taxes, assessments and governmental
charges or levies imposed upon the Sponsor or upon its property and (ii) all
lawful claims that, if unpaid, will by law become a Lien upon its property not
permitted by the Sponsor Financing Documents; provided that neither the Sponsor
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge, levy or claim that is the subject of a Contest.

19



--------------------------------------------------------------------------------



 



          (e) Insurance. The Sponsor shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Sponsor or such Subsidiary operates.
          (f) Preservation of Corporate Existence, Etc. Except as could not
reasonably be expected to have a Material Adverse Effect, the Sponsor shall
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its existence, legal structure, rights (charter or statutory),
permits, licenses, approvals, franchises, and privileges in the jurisdiction of
its formation and in each other jurisdiction in which the conduct of its
business requires the Sponsor to so qualify; provided, however, that the Sponsor
and its Subsidiaries may consummate any merger or consolidation not prohibited
hereunder.
          (g) Keeping of Books. The Sponsor shall keep, and cause each of its
Subsidiaries to keep, proper books of record and account in accordance with GAAP
in effect from time to time.
          (h) Maintenance of Properties, Etc. Except as could not reasonably be
expected to have a Material Adverse Effect and other than as mandatorily
required by Applicable Law, the Sponsor shall operate, maintain and preserve,
and cause each of its Subsidiaries to operate, maintain and preserve, all of its
properties (other than any such properties as are immaterial or non-essential to
the conduct of business by the Sponsor and its Subsidiaries, taken as a whole)
that are used or useful in the conduct of its business in good working order and
condition (ordinary wear and tear excepted) in accordance with prudent practices
then being utilized in the electric utility industry and in accordance with
Applicable Law (including Environmental Laws).
          (i) Transactions with Affiliates. Other than as may be required by the
Federal Power Act, as amended, or any rule or regulation issued by FERC, the
Sponsor shall conduct, and cause each of its Subsidiaries to conduct, (i) all
transactions with any of the Sponsor’s Affiliates on terms that are fair and
reasonable and no less favorable to the Sponsor or such Affiliate than the
Sponsor would obtain in a comparable arm’s-length transaction with a Person not
an Affiliate of the Sponsor and (ii) all transactions with a Person other than
an Affiliate of the Sponsor on terms that are without regard to any benefit or
detriment to any Affiliate of the Sponsor (other than any of the Sponsor’s
Subsidiaries); provided that this Section 6.01(i) shall not be deemed to permit
any transaction otherwise prohibited by the terms of the Sponsor Credit
Agreement. Without prejudice to the foregoing, transactions deemed to be in
compliance with the first sentence of this Section 6.01(i) pursuant to the
Sponsor Credit Agreement as in effect as of the date hereof shall be deemed to
be in compliance with this Section 6.01(i).
          (j) Maintenance of Ownership of Subsidiaries.
          (i) Except as not prohibited by or as permitted under Section 5.01(f),
Section 5.02(d) or Section 5.02(e) of the Sponsor Credit Agreement, the Sponsor
shall maintain ownership and control of all Equity Interests that the Sponsor
holds in all of its

20



--------------------------------------------------------------------------------



 



Subsidiaries, free and clear of all Liens except as not prohibited by or as
permitted by the Sponsor Financing Documents.
          (ii) The Sponsor shall maintain 100% ownership (direct or indirect)
and control of the Borrower.
          Section 6.02 Negative Covenants. Subject to Section 6.04, the Sponsor
covenants and agrees that on and after the date hereof and until the Discharge
Date the Sponsor shall not violate any of the following negative covenants.
          (a) Debt. Section 5.02(b) of the Sponsor Credit Agreement, including
all capitalized terms used therein and not otherwise defined herein, is deemed
to be incorporated herein by reference as in effect on the date hereof.
          (b) Change in Nature of Business. Section 5.02(c) of the Sponsor
Credit Agreement, including all capitalized terms used therein and not otherwise
defined herein, is deemed to be incorporated herein by reference as in effect on
the date hereof.
          (c) Mergers, Etc. Section 5.02(d) of the Sponsor Credit Agreement,
including all capitalized terms used therein and not otherwise defined herein,
is deemed to be incorporated herein by reference as in effect on the date
hereof.
          (d) Sales, Etc., of Assets. Section 5.02(e) of the Sponsor Credit
Agreement, including all capitalized terms used therein and not otherwise
defined herein, is deemed to be incorporated herein by reference as in effect on
the date hereof.
          (e) Investments in Other Persons. Section 5.02(f) of the Sponsor
Credit Agreement, including all capitalized terms used therein and not otherwise
defined herein, is deemed to be incorporated herein by reference as in effect on
the date hereof.
          (f) Restricted Payments. Section 5.02(g) of the Sponsor Credit
Agreement, including all capitalized terms used therein and not otherwise
defined herein, is deemed to be incorporated herein by reference as in effect on
the date hereof.
          (g) Payment Restrictions Affecting the Sponsor and its Subsidiaries.
Section 5.02(h) of the Sponsor Credit Agreement, including all capitalized terms
used therein and not otherwise defined herein, is deemed to be incorporated
herein by reference as in effect on the date hereof.
          (h) Prepayments, Etc., of Debt. Section 5.02(k) of the Sponsor Credit
Agreement, including all capitalized terms used therein and not otherwise
defined herein, is deemed to be incorporated herein by reference as in effect on
the date hereof.
          (i) Speculative Transactions. Section 5.02(l) of the Sponsor Credit
Agreement, including all capitalized terms used therein and not otherwise
defined herein, is deemed to be incorporated herein by reference as in effect on
the date hereof.

21



--------------------------------------------------------------------------------



 



          (j) Compliance with ERISA. Section 5.02(m) of the Sponsor Credit
Agreement, including all capitalized terms used therein and not otherwise
defined herein, is deemed to be incorporated herein by reference as in effect on
the date hereof.
          (k) Financial Covenants. Section 5.04 of the Sponsor Credit Agreement,
including all capitalized terms used therein and not otherwise defined herein,
is deemed to be incorporated herein by reference as in effect on the date
hereof.
          Section 6.03 Reporting Covenants . Subject to Section 6.04, the
Sponsor shall, on and after the date hereof and until the Discharge Date,
furnish the following reports and notices to the Administrative Agent:
          (a) Default Notices. As soon as possible and in any event within five
Business Days after any Responsible Officer of the Sponsor becomes aware of the
occurrence of (i) any Default or (ii) any event, development or occurrence
reasonably likely to have a Material Adverse Effect, in the case of clause
(i) or (ii), continuing on the date of such statement, the Sponsor shall furnish
a statement of a Responsible Officer of the Sponsor setting forth the details of
such Default or event, development or occurrence (as applicable) and, in each
case, the actions, if any, which the Sponsor has taken and proposes to take with
respect thereto.
          (b) Annual Financials. As soon as available and in any event within
15 days after they are required to be filed with the SEC, a copy of the annual
audit report for such year for the Sponsor and its Subsidiaries (for purposes of
this Section 6.03(b), as such term is defined in the Sponsor Credit Agreement)
including therein a Consolidated balance sheet of the Sponsor and its
Subsidiaries as of the end of such Fiscal Year and a Consolidated statement of
income and a Consolidated statement of cash flows of the Sponsor and its
Subsidiaries for such Fiscal Year, in each case accompanied by a report that is
unqualified or is otherwise reasonably acceptable to the auditors (such auditors
to be independent public accountants of recognized standing), as filed with the
SEC, together with, for each Fiscal Year, (i) a certificate of such accounting
firm stating that in the course of the regular audit of the business of the
Sponsor and its Subsidiaries, which audit was conducted by such accounting firm
in accordance with generally accepted auditing standards, nothing has come to
such accounting firm’s attention that would cause the Sponsor to believe that
the Sponsor has failed to comply with the covenants set forth in
Section 6.02(k), (ii) a schedule in form satisfactory to the “Administrative
Agent” (as defined in the Sponsor Credit Agreement) of the computations prepared
by the Sponsor and used by such accounting firm in determining, as to the fourth
quarter of such Fiscal Year, compliance with the covenants contained in
Section 6.02(k), provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Sponsor shall also provide, if
necessary for the determination of compliance with Section 6.02(k), a statement
of reconciliation conforming such financial statements to GAAP as in effect as
of the Closing Date and (iii) a certificate of a Responsible Officer of the
Sponsor stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Sponsor has taken and proposes to take with respect thereto.
          (c) Quarterly Financials. As soon as available and in any event within
60 days after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Sponsor and its Subsidiaries (for purposes of
this Section 6.03(c), as such term is

22



--------------------------------------------------------------------------------



 



defined in the Sponsor Credit Agreement) as of the end of such quarter and a
Consolidated statement of income and a Consolidated statement of cash flows of
the Sponsor and its Subsidiaries for the period commencing at the end of the
previous fiscal quarter and ending with the end of such fiscal quarter, as filed
with the SEC, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments) by a Responsible Officer of the Sponsor as having been prepared in
accordance with GAAP, together with (i) a certificate of said officer stating
that no Default has occurred and is continuing or, if a Default has occurred and
is continuing, a statement as to the nature thereof and the action that the
Sponsor has taken and proposes to take with respect thereto and (ii) a schedule
in form satisfactory to the “Administrative Agent” (as defined in the Sponsor
Credit Agreement) of the computations used by the Sponsor in determining
compliance with the covenants contained in Section 6.02(k), provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Sponsor shall also provide, if necessary for the determination
of compliance with Section 6.02(k), a statement of reconciliation conforming
such financial statements to GAAP as in effect as of the Closing Date.
          (d) Litigation. Promptly after the commencement thereof, the Sponsor
shall furnish notice of all actions, suits, investigations, litigation and
proceedings before any Governmental Authority, domestic or foreign, affecting
the Sponsor or any of its Subsidiaries of the type described in Section 5.09,
and promptly after the occurrence thereof, notice of any change in respect of
the Disclosed Litigation described on Schedule 5.09 which could reasonably be
expected to have a Material Adverse Effect.
          (e) Environmental Conditions. Promptly after the assertion or
occurrence thereof, the Sponsor shall furnish notice of any Environmental Action
against or of any noncompliance by the Sponsor or any of its Subsidiaries with
any Environmental Law or Environmental Permit that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
          (f) Sponsor Financing Documents. As soon as available and in any event
within 5 Business Days after execution thereof, the Sponsor shall (i) furnish a
true and correct copy of any new Sponsor Financing Document, or any amendment
to, supplement to, restatement of, or other modification of any Sponsor
Financing Document and (ii) provide notice of any cancelled or terminated
Sponsor Financing Documents.
          (g) Other Information. The Sponsor shall furnish such other
information respecting the business or properties, or the condition or
operations, financial or otherwise, of the Sponsor or any of its Subsidiaries as
the Administrative Agent or any “Lender” (as defined in the TrAILCo Credit
Agreement) acting through the Administrative Agent may from time to time
reasonably request, and shall furnish to the Administrative Agent copies of any
such information and any notices or other documentation that the Sponsor
furnishes to the “Administrative Agent” under and as defined in the Sponsor
Credit Agreement.

23



--------------------------------------------------------------------------------



 



          Section 6.04 Revisions to Sponsor Financing Documents.
          (a) Existing Covenants. To the extent that any covenant set forth in
Section 6.01, 6.02 or 6.03 conforms to a corresponding covenant in the Sponsor
Credit Agreement or any other Sponsor Financing Document, if such corresponding
covenant in such Sponsor Financing Document is amended, supplemented, restated,
waived or otherwise modified (whether in connection with an amendment,
supplement, restatement, waiver or other modification of, or a replacement of,
such Sponsor Financing Document, including as a result of a refinancing
transaction), then the relevant covenant in this Agreement shall be deemed to be
amended, supplemented, restated, waived, modified or replaced such that it
conforms to the corresponding covenant in such Sponsor Financing Document (after
giving effect to such amendment, supplement, restatement, waiver, modification
or replacement); provided, however, that none of the covenants set forth in
Sections 6.01(c), 6.01(j)(ii), 6.03(b), 6.03(c) or 6.03(f), shall be deemed
amended, supplemented, restated, waived, modified or replaced at any time as a
result of anything set forth in this Section 6.04; provided further that the
covenants set forth in Sections 6.03(b) and 6.03(c) shall remain in effect
notwithstanding any deletion or expiration of the corresponding covenants in the
Sponsor Credit Agreement or the termination or expiration of the Sponsor Credit
Agreement. For the avoidance of doubt, if, as a result of this provision, any
covenant contained in this Agreement as of the date of this Agreement is deemed
to have been deleted and a subsequent amendment of, supplement to, other
modification of or replacement of any Sponsor Financing Document contains a
covenant that clearly corresponds to such deleted covenant, then such deleted
covenant shall be deemed to be reinstated (such that it conforms to the
corresponding covenant as in effect in the then current Sponsor Financing
Document).
          (b) For the avoidance of doubt, Sections 6.02(a), 6.02(b), 6.02(c),
6.02(d), 6.02(e), 6.02(f), 6.02(g), 6.02(h), 6.02(i), 6.02(j) and 6.02(k),
respectively, shall be interpreted and construed to be amended, supplemented,
restated, waived or otherwise modified in connection with any amendment,
supplement, restatement, waiver or other modification of Sections 5.02(b),
5.02(c), 5.02(d), 5.02(e), 5.02(f), 5.02(g), 5.02(h), 5.02(k), 5.02(l), 5.02(m)
and 5.04 of the Sponsor Credit Agreement, respectively, as applicable, or any
other applicable covenant that corresponds to such covenant in any successor
Sponsor Financing Document.
          (c) New Covenants. To the extent that any covenant is added as a
covenant in the Sponsor Credit Agreement or any other Sponsor Financing Document
after the date hereof, then this Agreement shall be deemed amended and such
covenant shall be deemed to be incorporated as a new covenant hereunder. Any
Event of Default resulting from the breach of any such new covenant by the
Sponsor shall be subject to the same cure period as would be applicable under
the relevant provision in the applicable Sponsor Financing Document.

24



--------------------------------------------------------------------------------



 



ARTICLE VII.
EVENTS OF DEFAULT
          Section 7.01 Events of Default. Subject to Section 7.02, the existence
of any of the following events, conditions or occurrences shall constitute an
event of default hereunder (each, an “Event of Default”):
          (a) an “Event of Default” under and as defined in the TrAILCo Credit
Agreement has occurred and is continuing; or
          (b) the Sponsor shall fail to make any Equity Contribution when the
same shall become due and payable; or
          (c) any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Sponsor herein shall be incorrect or
misleading in any material respect when made or deemed made; or
          (d) the Sponsor or any of its Subsidiaries shall fail to perform or
observe any term, covenant or agreement contained in Section 6.01(f)
(Preservation of Corporate Existence, Etc.), Section 6.02 (Negative Covenants)
(excluding Section 6.02(i) (Speculative Transactions)) or Section 6.03(a)
(Default Notices); or
          (e) the Sponsor or any of its Subsidiaries shall fail to perform or
observe any term, covenant or agreement contained in Section 6.01(i)
(Transactions with Affiliates), Section 6.02(i) (Speculative Transactions) or
Section 6.03 (Reporting Covenants) (excluding Section 6.03(a) (Default Notices)
and Section 6.03(d) (Litigation)) and such failure shall remain unremedied for
30 days after the date on which a Responsible Officer of the Sponsor becomes
aware of such failure; or
          (f) the Sponsor or any of its Subsidiaries shall fail to perform or
observe any other covenant or agreement (not specified in Sections 7.01(a),
7.01(b), 7.01(d) or 7.01(e) above) contained in this Agreement on its part to be
performed or observed and such failure shall remain unremedied for 60 days after
the date on which a Responsible Officer of the Sponsor becomes aware of such
failure; or
          (g) (i) the Sponsor or any of its Subsidiaries (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness under the Financing Documents or Indebtedness which is subject to
Contest) having (1) an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $25,000,000 or (2) with
respect to any Hedge Agreement, an Agreement Value of more than $25,000,000
either individually or in the aggregate or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which Default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the

25



--------------------------------------------------------------------------------



 



giving of notice if required, (1) such Indebtedness to be demanded, become due,
repurchased, prepaid, defeased or redeemed (automatically or otherwise), (2) an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or (3) cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Hedge Agreement an Early Termination
Date (as defined in such Hedge Agreement) resulting from (A) any Event of
Default under such Hedge Agreement as to which the Sponsor or any Subsidiary is
the Defaulting Party (as defined in such Hedge Agreement) or (B) any Termination
Event (as so defined) under such Hedge Agreement as to which the Sponsor or any
Subsidiary is an Affected Party (as defined in such Hedge Agreement) and, in
either event, the termination value owed by the Sponsor or such Subsidiary as a
result thereof is greater than the $40,000,000 either individually or in the
aggregate; or
          (h) Any Insolvency Proceeding shall occur with respect to the Sponsor
or any Subsidiary; or
          (i) there is entered against the Sponsor or any of its Subsidiaries
(i) any final judgment or order for the payment of money in an amount exceeding
$40,000,000 either individually or in the aggregate (to the extent not covered
by independent third-party insurance by an insurer that is rated at least “A” by
A.M. Best Company and such coverage is not the subject of a bona fide dispute),
or (ii) one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in the case of (i) or (ii), (A) enforcement proceedings are commenced by
any creditor upon such judgment or order and such proceedings are not stayed
within 10 Business Days, or (B) there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
          (j) any material provision of this Agreement shall be canceled,
terminated, declared to be null and void or shall otherwise cease to be valid
and binding on the Sponsor, in each case, as determined in a final,
non-appealable judgment of a court of competent jurisdiction, or the Sponsor
shall deny in writing any further liability or obligation under any provision of
this Agreement; provided, however, that the foregoing provisions of this clause
(j) shall not apply to this Agreement to the extent that it is canceled,
terminated, declared to be null and void or ceases to be valid or binding on the
Sponsor in accordance with its terms or by agreement of the parties hereto; or
          (k) a Change of Control shall occur; or
          (l) as a result of, or in connection with, an ERISA Event that shall
have occurred with respect to a Plan, the Sponsor or any Subsidiary (as defined
in the Sponsor Credit Agreement) or any ERISA Affiliate has incurred or is
reasonably expected to incur liability in an amount exceeding, in the aggregate
with any amounts applicable under clauses (m) and (n) of this Section 7.01,
$25,000,000; or
          (m) the Sponsor, any of its Subsidiaries (as defined in the Sponsor
Credit Agreement) or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that the Sponsor has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans

26



--------------------------------------------------------------------------------



 



by the Sponsor, any such Subsidiaries and the ERISA Affiliates as Withdrawal
Liability (determined as of the date of such notification), exceeds, in the
aggregate with any amounts applicable under clauses (l) and (n) of this
Section 7.01, $25,000,000 or requires payments exceeding $25,000,000 per annum;
or
          (n) the Sponsor or any of its Subsidiaries (as defined in the Sponsor
Credit Agreement) or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, and as a result of
such reorganization or termination the aggregate annual contributions of the
Sponsor, such Subsidiaries and the ERISA Affiliates to all Multiemployer Plans
that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding, in the
aggregate with any amounts applicable under clauses (l) and (m) of this
Section 7.01, $25,000,000.
     Notwithstanding anything to the contrary set forth in this Agreement, in
the case of an Event of Default resulting from the corresponding default or
event of default (if applicable) under the Sponsor Financing Documents, no such
Event of Default shall be deemed to exist if such corresponding default or event
of default has been waived by the “Required Lenders” or “Lenders” (each as
defined in the Sponsor Financing Documents) pursuant to the Sponsor Financing
Documents.
     The Collateral Agent shall have no duty or obligation to ascertain or
inquire into the existence or non-existence of any default or event of default
under the Sponsor Credit Agreement. The Collateral Agent shall be entitled to
rely exclusively on any written notice delivered by the Administrative Agent
stating that any default or event of default under the Sponsor Credit Agreement
exists or does not exist.
          Section 7.02 Revisions to Sponsor Financing Documents. In the case of
the Events of Default set forth in Sections 7.01(g), 7.01(h), 7.01(i), 7.01(k),
7.01(l), 7.01(m) and 7.01(n), respectively, if the corresponding event of
default provision in the Sponsor Credit Agreement (Sections 6.01(f), 6.01(g),
6.01(h), 6.01(j), 6.01(k), 6.01(l) and 6.01(m), respectively, of the Sponsor
Credit Agreement), or any other applicable event of default provision in any
successor Sponsor Financing Document that corresponds to such Event of Default,
is amended, supplemented, restated, waived or otherwise modified (whether in
connection with an amendment, supplement, restatement, waiver or other
modification of, or a replacement of, such Sponsor Financing Document, including
as a result of a refinancing transaction), then the relevant Event of Default in
Section 7.01 of this Agreement shall be deemed to be amended, supplemented,
restated, waived, modified or replaced such that it conforms to the
corresponding event of default provision in such Sponsor Financing Document
(after giving effect to such amendment, supplement, restatement, waiver,
modification or replacement). For the avoidance of doubt, if, as a result of
this provision, any Event of Default in Section 7.01 of this Agreement as of the
date of this Agreement is deemed to have been deleted and a subsequent amendment
of, supplement to, other modification of or replacement of any Sponsor Financing
Document contains an event of default provision that clearly corresponds to such
deleted Event of Default,

27



--------------------------------------------------------------------------------



 



then such deleted Event of Default shall be deemed to be reinstated (such that
it conforms to the corresponding event of default provision as in effect in the
then current Sponsor Financing Document).
ARTICLE VIII.
MISCELLANEOUS
          Section 8.01 Successions or Assignments.
          (a) This Agreement shall inure to the benefit of the Collateral Agent,
the Secured Parties and their respective successors and permitted assigns.
          (b) This Agreement is binding upon the Sponsor and its successors and
permitted assigns. The Sponsor may not assign any of its respective rights and
obligations hereunder without the prior written consent of the Required Lenders
(and any purported assignment in violation of this Section shall be void).
          Section 8.02 Collateral Agent Indemnification.
          (a) Without limiting the foregoing, the Sponsor agrees to pay, and to
save the Collateral Agent and its directors, trustees, officers, employees,
investment advisors and agents (collectively the “Collateral Agent Indemnitees”)
harmless from, and to indemnify them against, (i) any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable with any of the transactions
contemplated by this Agreement and (ii) any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable and documented
out-of-pocket costs, expenses or disbursements of any kind or nature whatsoever
with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, or arising out of or relating to any
Collateral Agent Indemnitees’ relationship with the Sponsor hereunder or under
any other Financing Document; provided that such indemnity shall not, as to any
Collateral Agent Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
and documented out-of-pocket costs, expenses or disbursements result primarily
from the gross negligence or willful misconduct of such Collateral Agent
Indemnitee, as determined by the final non-appealable judgment of a court of
competent jurisdiction. Any such amounts payable as provided hereunder shall be
Obligations.
          (b) The agreements in this Section 8.02 shall survive repayment of the
Obligations.
          Section 8.03 Waivers.
          (a) No delay or omission on the part of the Collateral Agent or any
Secured Party in exercising any of their rights (including those hereunder) and
no partial or single exercise thereof and no action or non-action by the
Collateral Agent or any Secured Party, with or without notice to the Sponsor or
anyone else, shall constitute a waiver of any rights or shall affect or impair
this Agreement.

28



--------------------------------------------------------------------------------



 



          (b) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE COLLATERAL
AGENT AND THE SPONSOR HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF THE COLLATERAL AGENT, THE OTHER SECURED PARTIES, OR THE SPONSOR. EACH
PARTY HERETO ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES HERETO AND THE SECURED PARTIES TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AS APPLICABLE.
          Section 8.04 Interpretation. The section headings in this Agreement
are for the convenience of reference only and shall not affect the meaning or
construction of any provision hereof.
          Section 8.05 Remedies Cumulative. Each and every right and remedy of
the Collateral Agent and the Secured Parties hereunder shall be cumulative and
shall be in addition to any other right or remedy given hereunder or under the
TrAILCo Credit Agreement or any other Financing Document, or now or hereafter
existing at law or in equity.
          Section 8.06 Severability. Any provision of this Agreement that may be
determined by competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          Section 8.07 Amendments. This Agreement may be amended, waived or
otherwise modified only with the written consent of the parties hereto and
otherwise in accordance with the TrAILCo Credit Agreement.
          Section 8.08 Jurisdiction. The Collateral Agent and the Sponsor agree
that any legal action or proceeding by or against the Sponsor or with respect to
or arising out of this Agreement may be brought in or removed to the courts of
the State of New York, in and for the County of New York, or of the United
States of America for the Southern District of New York. By execution and
delivery of this Agreement, the Collateral Agent and the Sponsor accept, for
themselves and in respect of their property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts. The Collateral Agent and the
Sponsor irrevocably consent to the service of process out of any of the
aforementioned courts in any manner permitted by Legal Requirements. Any such
process or summons in connection with any such action or proceeding may also be
served by mailing a copy thereof by certified or registered mail, or any
substantially similar form of mail, addressed to the Sponsor or the Collateral
Agent as provided for notices hereunder. Nothing herein shall affect the right
of the Collateral Agent or the Sponsor to bring legal action or proceedings in
any other competent jurisdiction. To the fullest extent permitted by applicable
law, the Collateral Agent and the Sponsor hereby waive any right to stay or
dismiss any action or proceeding under or in connection with this Agreement
brought before the foregoing courts on the basis of improper venue or forum
non-conveniens. The Sponsor hereby

29



--------------------------------------------------------------------------------



 



irrevocably appoints CT Corporation System, with an office on the date hereof at
111 Eighth Avenue, New York, New York 10011, as its agent for service of process
in relation to any proceedings before any courts located in the State of New
York in connection with this Agreement.
          Section 8.09 Governing Law. This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the laws of the State of New York.
          Section 8.10 Integration of Terms. This Agreement, together with other
agreements attached hereto or referred to herein, contains the entire agreement
among the parties hereto relating to the subject matter hereof and supersedes
all oral statements and prior writings with respect hereto.
          Section 8.11 Notices. All notices required or permitted under the
terms and provisions hereof shall be in writing and any such notice shall be
effective if given or made in accordance with the provisions of Section 9.01 of
the TrAILCo Credit Agreement. Notices to the Sponsor shall be sent to the
following addresses:
Allegheny Energy, Inc.
800 Cabin Hill Drive
Greensburg, PA 15601-1689
Attn: Barry E. Pakenham, Vice President and Treasurer
Tel: 724-838-6366
Fax: 724-830-5080
with copies to:
Amanda J. Skov, Assistant General Counsel
Tel: 724-838-6166
Fax: 724-838-6177
and
Vinson & Elkins LLP
1455 Pennsylvania Avenue, NW
Suite 600
Washington, DC 20004
Attn: Mark Spivak
Tel: 202-639-6664
Fax: 202-879-8864
          Section 8.12 Counterparts. This Agreement may be executed in
counterparts, and when executed and delivered by all of the parties listed below
shall constitute a single binding agreement. Delivery of a facsimile counterpart
signature shall be effective as delivery of a manually executed counterpart
signature.

30



--------------------------------------------------------------------------------



 



          Section 8.13 Further Assurances. The parties hereto hereby agree to
execute and deliver all such instruments and take all such action as may be
necessary to effectuate fully the purposes of this Agreement.
          Section 8.14 Termination of Agreement. Notwithstanding anything
contained herein to the contrary (but subject to Section 3.01), this Agreement
and the obligations of the Sponsor hereunder shall terminate on the Discharge
Date.
          Section 8.15 No Third Party Beneficiaries. Subject to Section 8.01,
there shall be no third party beneficiaries to this Agreement or any provision
hereof.
          Section 8.16 Consequential Damages. Anything in this Agreement to the
contrary notwithstanding, in no event shall any party be liable under or in
connection with this Agreement for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if such party has been
advised of the possibility thereof and regardless of the form and action in
which such damages are sought.
[Signature pages follow.]

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized,
intending to be legally bound, have caused this Equity Commitment Agreement to
be duly executed as of the date first above written.

            ALLEGHENY ENERGY, INC.,
as Sponsor
      By:   /s/ Barry E. Pakenham       Name:   Barry E. Pakenham       Title:  
Treasurer       UNION BANK OF CALIFORNIA, N.A.,
as Collateral Agent
      By:   /s/ Luis Perez       Name:   Luis Perez       Title:   Vice
President    

Equity Commitment Agreement

